Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 5, 2020

                                      No. 04-19-00724-CV

                                    Leticia Antoinette BOYD,
                                            Appellant

                                                 v.

                           WESTWOOD PLAZA APARTMENTS,
                                     Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV07739
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER
       Appellant’s brief was due by January 22, 2020. Neither the brief nor a motion for
extension of time has been filed.

         We therefore ORDER appellant to file her appellant’s brief and a written response
reasonably explaining her failure to timely file the brief by February 18, 2020. If appellant fails
to file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court